Citation Nr: 1430605	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-40 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for residuals of fibrocystic disease of the breasts.

2. Entitlement to service connection for chronic otitits media with claimed mastoiditis, pain and nausea as secondary to service-connected old perforated tympanic membrane.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from August 1975 to July 1978 with periods of service in the Naval Reserve from October 1973 to August 1975, and from July 1978 to August 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2004 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The instant claims were previously before the Board in January 2012 and remanded for additional development.  Specifically, the Board instructed that the Veteran be provided a VA examination to address the nature and etiology of her claimed disabilities.  The requested examinations were scheduled for February 3 and 4, 2012, a Friday and Saturday.  In a January 2012 letter, the Veteran notified the RO that she was unable to attend a Saturday appointment, as the transportation on which she relies does not operate on the weekends.  She also called the VA Medical Center (VAMC) directly and left a message to this effect.  No additional attempts to contact the Veteran or reschedule her examinations were made.  Despite these advance notifications, the requested examinations were not rescheduled, and the AOJ continued to deny the instant claims, indicating that the Veteran failed to report to her scheduled examinations without good cause.

Given the Veteran's advance notification to both the RO and the VAMC regarding her inability to attend the scheduled VA examinations due to weekend transportation issues, the Board finds that she did provide good cause for failing to report to these examinations.  See generally 38 C.F.R. § 3.655 (2013).  Therefore, another remand, with unfortunate delay, is required to allow the Veteran another opportunity to report to these examinations to allow the necessary etiological opinions to be obtained.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to a VA examiner with the appropriate proficiency in otolaryngology to obtain an opinion on the nature and etiology of the Veteran's claimed chronic ear infections and mastoiditis.  If the examiner determines a physical examination would be helpful in rendering this opinion, such an examination should be scheduled, including all clinically indicated tests and studies.  The entire claims file, including a copy of this REMAND, must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Following a review of the claims folder, and physical examination of the Veteran if required, the examiner should provide an opinion addressing the following:

a. Does the record reflect that the Veteran has manifested pathology of one or both ears, including chronic ear infections and/or mastoiditis, at any time from February 2009 to the present (regardless of whether it has since resolved)?

b. Is it at least as likely as not (probability of at least 50 percent) that any current chronic ear infections and/or chronic mastoiditis is proximately due to (caused by) service-connected tympanic membrane perforation?

c. Is it at least as likely as not (probability of at least 50 percent) that any current chronic ear infections and/or chronic mastoiditis is aggravated (chronically worsened beyond normal progression) by service-connected tympanic membrane perforation?  Note: an opinion utilizing only the phrase "caused by" and/or "result of" is not sufficient to address the question of aggravation.

The examiner must provide a complete rationale for all opinions offered, including specifically commenting on the October 2003 and May 2007 VA examiners' opinions, as well as the August 2009 statement of Dr. D.E.M.

2. Forward the claims file to a VA examiner with the appropriate proficiency to obtain an opinion on the nature and etiology of the Veteran's claimed residuals of fibrocystic disease of the breasts.  If the examiner determines a physical examination would be helpful in rendering this opinion, such an examination should be scheduled, including all clinically indicated tests and studies.  The entire claims file, including a copy of this REMAND, must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Following a review of the claims folder, and physical examination of the Veteran if required, the examiner should provide an opinion addressing the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's diagnosed fibrocystic disease of the breasts, which pre-existed her active duty service, underwent a measurable permanent increase in severity during such service?  In providing this opinion, the examiner should specifically comment on the etiologic relationship between the Veteran's fibrocystic disease of the breasts and her service-connected uterine disease, to include whether the uterine disorder is evidence that her breast disorder increased in severity during service.

b. If (a) is answered yes, is there clear an unmistakable evidence (obvious, undebatable) that any such increase in severity was due to the natural progress of the disease?  If so, specifically identify any such evidence supporting this opinion.

The examiner must provide a complete rationale for all opinions offered.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



